DETAILED ACTION
This Office Action is in response to the filing of a Request for Continued Examination (RCE) filed on 2/03/2022. As per the amendment therein, claims 21, 31, 36-37, and 40 have been amended, claim 41 has been added, and no claims have been cancelled. Thus, claims 21-41 are pending in the application. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/03/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-26, 29-34, and 36-41 are rejected under 35 U.S.C. 103 as being unpatentable over Bowman et al. (US Pub. 2012/0097156) in view of Hernandez (US Pat. 7,559,327).

Bowman does not have a detailed description of the first interface component comprising bias flow holes, nor a ventilation cap not in contact with the gas flow path through the heat and moisture exchanger, the ventilation cap being configured to cover at least a portion of the bias flow holes of the first interface component such that at least a portion of the exhaled gases is forced through the heat and moisture exchanger instead of the bias flow holes. However, it is noted that Bowman does disclose that the vents can be located within the mask (see [0070] where Bowman does disclose “the one or more vents 80 may be included in the mask 60” such that Bowman at least contemplates the inclusion of the controllable bias flow holes in the first patient interface/ mask. It is further understood that were these controllable vents 80 to be placed in the mask portion, and thus between the patient and the HME, that opening and closing them by the control unit would likewise control how much air passes through the HME dependent on how much air is allowed to exit through the vents based on whether the vents are open or closed)
However, Hernandez teaches a similar device for delivering and ventilating air to and from a user through a patient interface, where a first interface component comprises bias flow holes (see Figs. 11 exhaust ports 96 on mask 90), a ventilation cap not in contact with the gas flow path through the delivery tube (see Fig. 2 where when tab 98 is moved up and down, some ventilation cap member covers some of the exhaust ports 96, seen as the black dots of the exhaust ports, and where the exhaust ports 96 do not interact with the delivery tube 94), the ventilation cap being configured to cover at least a portion of the bias flow holes of the first 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the patient interface of Bowman to have bias flow holes controlled by a ventilation cap as taught by Hernandez, as it allows for exhaust from the mask to be varied to adjust the gas circulation and reduce noise (Hernandez; Col. 6 lines 41-50). It is understood that in the modified Bowman device, the adjustable bias flow holes in the mask as taught by Hernandez at least partially cover the bias flow holes, and in covering part of the bias flow holes of the mask, some amount of exhausted air is sent back up the delivery conduit to the HME of Bowman.
Regarding claim 22, the modified Bowman device has the heat and moisture exchanger comprises HME bias flow holes between the HME material and the inlet (Bowman; see Fig. 2 where vents 80 are located between the HME material 70 and the inlet at delivery tube 30/ user interface 40).
Regarding claim 23, the modified Bowman device has the ventilation cap seals the bias flow holes of the first interface component (Hernandez; see Fig. 11 where the tab 98 controls some ventilation cap shown by the black dots which seal the exhaust ports 96) when the heat and moisture exchanger is connected to the first interface component (Bowman; see Fig. 2 where the HME material 70 is connected to the mask 60 through mask inlet 68).

Regarding claim 25, the modified Bowman device has the heat and moisture exchanger connects to a conduit at the inlet (Bowman; see Fig. 2 where the HME material 70 connects to a delivery tube 30, where the inlet is the connection between the HME material area 70 and the delivery tube 30/ user interface 40).
Regarding claim 26, the modified Bowman device has the first interface component comprises a mask shell (Bowman; see Fig. 2 mask 60, which is a mask shell, and part of the first interface component).
Regarding claim 29, the modified Bowman device has the ventilation cap includes a first adjuster to open and/or close the bias flow holes of the first interface component (Hernandez; see Fig. 11 where tab 98 is an adjuster to opening/ closing exhaust ports 96).
Regarding claim 30, the modified Bowman device has the heat and moisture exchanger comprises HME bias flow holes (Bowman; see Fig. 2 vents 80), wherein the heat and moisture exchanger further comprises a second adjuster to open and/or close HME bias flow holes (Bowman; see [0070] and Fig. 2, where the vents 80 can be configurable between open and closed positions by control unit 26, such that the mechanism that opens/ closes the vents 80 is an adjuster).
Regarding claim 31, the modified Bowman device has a first adjuster and a second adjuster (Bowman; see [0070] and Fig. 2, where the control unit 26 that opens/ closes the vents 
Regarding claim 32, the modified Bowman device has a first and a second adjuster that are connected (Bowman; first adjuster is the flow generator 20 (as the term “adjuster” is broad and the flow generator is able to adjust the flow in the system, and thus acts as an first adjuster) as seen in Fig. 1A and understood to be included in the embodiment of Fig. 2, and the second adjuster is the tab 98 in Fig. 11 of Hernandez which are connected to one another by being part of the same system, and thus at least indirectly connected through a series of conduits), wherein opening a first subset of bias flow holes closes a second subset of bias flow holes (Hernandez; see Fig. 11 where tab 98 slides to selectively allow for some of the holes of exhaust ports 96 to be open, and other to be closed, such that there are at least 2 subsets (the rows of holes of exhaust port 96), where one can be closed while others are open; see Col. 9 lines 28-43).
Regarding claim 33, the modified Bowman device has the HME material is metal (Bowman; see [0076]).
Regarding claim 34, the modified Bowman device has the HME material is layered and/or stacked to form air paths (Bowman; see [0072] and [0074]-[0075] where the HME material can be layered to produce an air path through the layers of the material).
Regarding claim 36, the modified Bowman device as modified in claim 21 has an apparatus comprising: a patient interface (Bowman; Fig. 2 see mask 60 and mask inlet 68), the patient interface comprising bias flow holes (Hernandez; see Fig. 11 exhaust ports 96 on mask 90), a heat and moisture exchanger (Bowman; see Fig. 2, the exchanger located around heat 

Regarding claim 38, the modified Bowman device has a ventilation cap configured to seal the bias flow holes of the patient interface (Hernandez; see tab 98 in Fig. 11 that selectively blocks the exhaust ports 96 such that there is a ventilation cap, seen as the blackened holes in Fig. 11 that are blocking parts of the exhaust ports 96).
Regarding claim 39, the modified Bowman device has a first adjuster to open and/or close the bias flow holes of the patient interface (Hernandez; see tab 98 in Fig. 11).
Regarding claim 40, the modified Bowman device has wherein the HME material is located in a bi-directional portion of the gas flow path between the inlet and the outlet of the housing of the heat and moisture exchanger (Bowman; see HME material 70 in Fig. 2 which is within a housing formed around the HME material, between the delivery tube 30 and mask inlet 68, such that gas flows in both directions through the HME material 70 in order to access the patient and vents 80 respectively).
Regarding claim 41, the modified Bowman device has wherein the HME material is located in a bi-directional portion of the gas flow path between the inlet and the outlet of the housing of the heat and moisture exchanger (Bowman; see HME material 70 in Fig. 2 which is within a housing formed around the HME material, between the delivery tube 30 and mask inlet 68, such that gas flows in both directions through the HME material 70 in order to access the patient and vents 80 respectively).
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Bowman in view of Hernandez as applied to claim 21 above, and further in view of Ng et al. (US Pat. 8,397,727).
Regarding claim 27, the modified Bowman device has the heat and moisture exchanger connects to a second interface component (Bowman; user interface 40 in Fig. 2). 
The modified Bowman device does not have a detailed description of the second interface component comprises a mask frame.
However, Ng teaches a similar device for controlling the amount of vented gas in a respiratory patient interface, where a patient interface includes a mask with a mask frame (see mask frame 324 in Figs. 2-4; see also Col. 8 lines 6-14).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mask of the modified Bowman device to include a mask with a mask frame as it is a conventional type of mask interface, with the benefit of providing rigid structure and support to the shape of the mask (Ng; see Col. 8 lines 6-14).
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Bowman in view of Hernandez as applied to claim 21 above, and further in view of Kwok et al. (US Pat. 9,717,870).
Regarding claim 28, the modified Bowman device has a first interface component.
The modified Bowman device lacks a detailed description of the first interface component further comprises an elbow.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the connection between the HME and the mask of the modified Bowman device to include a swivel elbow as taught by Kwok, as it is a well-known feature that would allow for the conduit to rotationally adjust to the motions of the user while in use, allowing for freedom of movement. 
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Bowman in view of Hernandez as applied to claim 21 above, and further in view of Tralli (EP 2647401).
Regarding claim 35, the modified Bowman device has an HME material.
The modified Bowman device does not have a detailed description of the HME material comprises a sheet with raised portions.
However, Tralli teaches an HME device with an HME material formed of a sheet (sheet 70 in Fig. 13) with a number of raised portions (elevations 72 and 74 in Fig. 13) which are arranged on top of one another in a layered pattern (see [0020] lines 3-6) for providing a passageway for airflow through the HME (see [0020] lines 3-8).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the HME material of the modified Bowman device to be a sheet with raised portion as taught by Tralli since it creates a desirable gas conditioning performance across the cross-section of the HME material to improve air flow and filtering through the HME material (Tralli; see [0010] lines 1-11).
Response to Arguments
Applicant’s arguments with respect to claim 21 and 36 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record. Specifically, the newly applied primary Bowman reference in light of Hernandez as applied to at least claims 21 and 36 teaches the additional limitations of the amendment. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D ZIEGLER whose telephone number is (571)272-3349. The examiner can normally be reached Mon-Thurs 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/MATTHEW D ZIEGLER/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785